Citation Nr: 0205173	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1972 
to November 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, found no new 
and material evidence to reopen claims of entitlement to 
service connection for cervical spine disability and for low 
back disability.  The Board finds that a notice of 
disagreement as to both issues was received in April 2000.  A 
statement of the case addressing only the cervical spine 
issue was furnished to the veteran in May 2000, and a 
substantive appeal was received in June 2000.  In an April 
2001 decision, the Board remanded this matter to the RO for 
additional development of the record.  A statement of the 
case addressing the low back disability issue was furnished 
to the veteran in October 2001, and a substantive appeal was 
received in September 2001.  The veteran testified at a Board 
hearing at the RO in November 2001.


FINDINGS OF FACT

1.  In a September 1991 decision, the Board denied 
entitlement to service connection for a spinal disorder, to 
include a disorder of the neck.

2.  Evidence received since the September 1991 Board decision 
in connection with the claim of entitlement to service 
connection for cervical spine disability is not, either by 
itself or in connection with evidence already of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Evidence received since the September 1991 Board decision 
in connection with the claim of entitlement to service 
connection for low back disability is not, either by itself 
or in connection with evidence already of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1991 Board decision denying entitlement to 
service connection for a spinal disorder, to include a 
disorder of the neck, is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001).

2.  Evidence received since the September 1991 Board decision 
in connection with the issue of entitlement to service 
connection for cervical spine disability is not new and 
material, and the veteran's claim for this benefit has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).

3.  Evidence received since the September 1991 Board decision 
in connection with the issue of entitlement to service 
connection for low back disability is not new and material, 
and the veteran's claim for this benefit has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records and VA outpatient treatment records.  
It appears that the service medical records are complete and 
the veteran has not identified any additional in-service 
treatment for neck or back complaints other than that 
demonstrated in the service medical records associated with 
the claims folder.  The Board recognizes that the veteran has 
reported receiving treatment from a VA medical center in 
Detroit, Michigan in 1973.  However, an October 2001 report 
of contact demonstrates that the VA Medical Center in 
Detroit, Michigan, did not have any records available 
regarding the veteran.  No additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  In an August 2001 letter, the RO informed the 
veteran of the enactment of the VCAA and explained the duty 
to assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  The 
Board finds that no further assistance to the appellant is 
required under the Veterans Claims Assistance Act of 2000.  
The Board also notes that this new legislation expressly 
provides that the duty to assist shall not be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence has been presented or secured 
as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening a claim based upon new and material evidence.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Additionally, the veteran was afforded a hearing before a 
Member of the Board in November 2001.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

In regard to the veteran's cervical spine claim, the record 
reflects that entitlement to service connection for a spinal 
disorder, to include a disorder of the neck, was denied by 
the Board in a September 1991 decision on the bases that a 
neck disorder was not shown in service medical records or for 
many years thereafter and that there was no increase in the 
severity of a preexisting low back disorder during service.  
After reviewing the September 1991 Board decision, the Board 
finds that the decision effectively denied entitlement to 
service connection for both cervical spine disability and low 
back disability.  Except as provided in 38 U.S.C.A. § 5108, 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A substantial amount of evidence has been presented since the 
September 1991 Board decision, including VA medical treatment 
records dated from 1989 to 2000, written statements from the 
veteran, his brother, and his niece, copies of service 
medical records, the veteran's enlistment contract, a post-
traumatic stress disorder questionnaire completed by the 
veteran, and a transcript of the veteran's November 2001 
Board hearing.

The VA treatment records dated from 1989 to 2000 are new in 
that they were not previously of record.  However, they do 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence or aggravation of a neck 
injury or low back disability during active military service.  
The treatment records document cervical spondylosis, a 
herniated disc at L5-S1, surgical treatment, and continued 
complaints of neck and back pain.  A February 2000 statement 
from a VA neurologist indicates that the veteran complained 
of chronic low back and neck pain as well as pain centered in 
his low back.  It was also noted that the veteran's 
disability was one of pain.  Although these records provide 
information and evidence as to the veteran's current level of 
disability, they do not provide any information or evidence 
as to the etiology of the veteran's neck or low back 
disability.  The veteran's statements noted in these records 
in regard to the cause or origin of his low back and neck 
pain are essentially duplicative of those already of record 
and considered by the Board and the RO.  A mere history 
recorded by a medical examiner, without an independent basis 
based on review of actual medical records does not constitute 
competent medical evidence and does not enjoy the presumption 
of truthfulness accorded by Justus v. Principi, 
3 Vet. App. 510, 513 (1992), in a determination as to whether 
the evidence is new and material.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  These treatment records do not 
demonstrate the incurrence of a neck injury during service, 
nor do they show an increase in low back disability during 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that a neck injury or low back disability was incurred in or 
aggravated during military service, or are otherwise 
attributable to service.  See 38 C.F.R. § 3.156(a).  

The statements of the veteran's brother and niece are new in 
that they were not previously of record.  The September 1999 
statement of the veteran's niece makes no reference to the 
veteran's neck or low back complaints.  Likewise, the 
September 1999 statement of the veteran's brother provides no 
information or evidence regarding the veteran's neck or back 
complaints.  A January 2000 statement from the veteran's 
brother states that the veteran had really changed since 
being in the Marines and he had problems with his neck and 
lower back.  These statements provide no evidence of the 
incurrence of a neck injury or low back disability during 
military service and speak primarily as to the veteran's 
mental state.  To the extent that the statements may be 
interpreted as attempting to show a link to service, lay 
assertions of medical causation cannot serve as a predicate 
to reopen the veteran's claim.  Moray v. Brown, 5 Vet.App. 
211, 214 (1993).  Therefore, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim as it does not tend to 
show that a neck injury or low back disability was incurred 
in or aggravated by military service, or may otherwise be 
attributable to service.  See 38 C.F.R. § 3.156(a).  

Copies of the veteran's service medical records are 
duplicative of those already considered by the Board and the 
RO.  Therefore, these copies are not new and material 
evidence.  The veteran's enlistment contract is new, as it 
was not previously considered.  However, it provides no 
evidence or information relevant to the incurrence of a neck 
injury, or aggravation or incurrence of a low back disability 
during military service.  This evidence is also not so 
significant that it must be considered in order to fairly 
decide the merits of the claim as it does not tend to show 
that a neck injury or low back disability was incurred in or 
aggravated by military service, or may otherwise be 
attributable to service.  See 38 C.F.R. § 3.156(a).

The written statements of the veteran, Board hearing 
transcript, and post-traumatic stress disorder questionnaire 
are new in that they were not previously of record.  However, 
these statements are essentially duplicative of the evidence 
previously submitted and considered by the Board and the RO.  
This evidence provides no new information as to the 
incurrence or aggravation of a neck injury or low back 
disability during military service.  Accordingly, the newly 
submitted evidence is not new and material evidence.  See 
38 C.F.R. § 3.156(a).



ORDER

New and material evidence has not been received to reopen the 
veteran's claims of entitlement to service connection for 
cervical spine disability and for low back disability.  The 
appeal is denied as to both issues.   


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

